         Case 1:17-cv-10445-IT Document 203 Filed 04/30/21 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

CARDIONET, LLC, and BRAEMAR                     *
MANUFACTURING, LLC,                             *
                                                *
                Plaintiffs,                     *
                                                *
        v.                                      *       Civil Action No. 1:17-cv-10445-IT
                                                *
INFOBIONIC, INC.,                               *
                                                *
                Defendant.                      *


                                              ORDER

                                          April 30, 2021

TALWANI, D.J.

        Before the court are Plaintiffs CardioNet, LLC, and Braemar Manufacturing, LLC’s

(collectively, “CardioNet”) Motion for Judgment on the Pleadings [#95] and Defendant

InfoBionic, Inc.’s (“InfoBionic”) Motion for Summary Judgment [#101]. CardioNet requests

judgment in its favor on InfoBionic’s defense that the asserted patent, U.S. Patent No.

7,941,207 (“the ’207 Patent”), is invalid under 35 U.S.C. § 101. InfoBionic requests the

opposite, that is that the court rule that the ’207 Patent is directed to patent-ineligible subject

matter under § 101. For the reasons set forth below, CardioNet’s Motion for Judgment on the

Pleadings [#95] is DENIED and InfoBionic’s Motion for Summary Judgment [#101] is

DENIED WITHOUT PREJUDICE.

             CardioNet’s Motion for Judgment on the Pleadings

        The court previously allowed InfoBionic’s Rule 12(b)(6) Motion to Dismiss [#36],

finding that the ’207 Patent was invalid under § 101 as construed by Alice Corp. Pty. Ltd. v.
         Case 1:17-cv-10445-IT Document 203 Filed 04/30/21 Page 2 of 8




CLS Bank Intern., 573 U.S. 208 (2014), and its progeny. Mem. & Order [#55]. Namely, the

court found that, at Alice step one, the claims of the ’207 patent were directed to the abstract

idea of using computerized technology to improve the field of cardiac telemetry. See id. at 6–

9. Then, at Alice step two, the court found that the ’207 Patent did not contain an “inventive

concept” that would render the claims nonetheless patent-eligible. Id. at 9–17.

       On appeal, the Federal Circuit reversed this court’s ruling granting InfoBionic’s

motion to dismiss and remanded the case for further proceedings. See CardioNet, LLC v.

InfoBionic, Inc, 955 F.3d 1358, 1374 (Fed. Cir. 2020), cert. denied, 141 S. Ct. 1266 (2021). In

its Motion for Judgment on the Pleadings [#95], CardioNet argues that the Circuit’s opinion

constituted a final adjudication of patent-eligibility and that the law of the case doctrine and

the mandate rule bar any further proceedings on that issue. InfoBionic rebuts that neither the

mandate rule nor the law of the case doctrine bar further proceedings on the merits of the

invalidity defense where the Federal Circuit’s ruling only concluded that this court improperly

found the ’207 Patent ineligible on the pleadings.1 See InfoBionic Opp’n [#107]. For the

reasons that follow, the court finds that on remand on a reversal of an order granting a motion

to dismiss, the mandate rule and law of the case doctrine apply to the question of the

sufficiency of the pleadings (the issue raised on appeal) but do not bar further development of

the record and adjudication on the merits.

       The Federal Circuit’s opinion makes plain that the error in this court’s reasoning in

granting InfoBionic’s Motion to Dismiss was that this court failed to properly apply the Rule



1
 InfoBionic also argues that, even if the mandate rule applied, three exceptions to the
mandate rule would nevertheless allow the court to adjudicate the § 101 issue. See InfoBionic
Opp’n 15–19 [#107].


                                                2
         Case 1:17-cv-10445-IT Document 203 Filed 04/30/21 Page 3 of 8




12(b)(6) standard and “construe all facts and draw all reasonable inferences in favor of

CardioNet, the non-moving party.” CardioNet, 955 F.3d at 1371. “At the heart of the district

court’s erroneous step one analysis,” the Circuit wrote, was this court’s “incorrect assumption

that the claims are directed to automating known techniques.” Id. at 1370. This assumption

was incorrect where “nothing in the record supports the district court’s fact finding (and

InfoBionic’s assertion) that doctors long used the claimed diagnostic processes.” Id. at 1371.

The “record” on a Rule 12(b)(6) motion is limited to the facts alleged in the complaint and the

documents incorporated therein, see Trans-Spec Truck Serv., Inc. v. Caterpillar Inc., 524 F.3d

315, 321 (1st Cir. 2008); here, the “record” consisted of the First Amended Complaint [#25]

and attached documents, including the ’207 Patent. The court erred in finding from this record

that doctors long used the claimed diagnostic processes.

       In addition, the Circuit held that the court’s analysis of patent eligibility failed to give

credit to the “written description’s recitation of the advantages of the claimed invention.”

CardioNet, 955 F.3d at 1371. In its Rule 12(b)(6) analysis, the Circuit “accept[ed] those

statements as true” and found them to be “important in [their] determination that the claims

are drawn to a technological improvement” and not an abstract idea under Alice step one. Id.

at 1370–71. Where the order on appeal was this court’s Memorandum and Order [#55]

granting a Rule 12(b)(6) motion, and the Federal Circuit explicitly based its § 101 analysis on

presumptions that CardioNet is only entitled to on a Rule 12(b)(6) motion, it would make

little sense to now find, as CardioNet suggests, that the Circuit’s statements regarding the

presumptions that nonmovants are entitled to on a Rule 12(b)(6) motion (and this court’s

failure to properly apply the Rule 12(b)(6) standard) constituted mere commentary not

ultimately relevant to the Circuit’s holding.


                                                 3
           Case 1:17-cv-10445-IT Document 203 Filed 04/30/21 Page 4 of 8




          At the center of CardioNet’s argument that the § 101 issue has been finally decided is

Section II.C of the Circuit’s opinion.2 There, the Circuit considered the parties’ dispute as to

whether the Alice step one issue should be remanded to this court for further proceedings. As

CardioNet puts it, “[t]he Federal Circuit expressly considered whether to remand the

eligibility issue to this Court, and decided not to.” CardioNet Mem. 6 [#96]. CardioNet

(correctly) notes that in Section II.C, the Circuit stated that “Alice step one presents a legal

question that can be answered based on the intrinsic record” and that, accordingly, “a remand

is unnecessary.” Id. (citing CardioNet, 955 F.3d at 1372). However, the Circuit framed its

entire analysis in Section II.C as addressing “whether we can resolve this Alice step one issue

at the Rule 12(b)(6) stage without remanding to assess the state of the art as of the invention

date to determine whether the asserted claims are directed to automating a practice long used

by doctors.” CardioNet, 955 F.3d at 1371–72 (Fed. Cir. 2020) (emphasis added). Based on

this explicit qualification, the court understands the Federal Circuit to have ruled that no

remand was necessary to adjudicate InfoBionic’s Rule 12(b)(6) motion, not that the Federal

Circuit was sua sponte entering summary judgment against InfoBionic as to its § 101 defense.

          Finally, CardioNet’s argument that the Federal Circuit conclusively decided the § 101

question overlooks the importance of claim construction in the § 101 analysis. Both this court

and the Federal Circuit did not purport to construe the claims, but instead construed any

ambiguities in the claim language in CardioNet’s favor. See Mem. & Order 3 (citing Aatrix

Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1125 (Fed. Cir. 2018));

CardioNet, 955 F.3d at 1364 n.1; see also Bascom Glob. Internet Servs., Inc. v. AT&T



2
    Section II.C constituted a majority opinion.


                                                   4
         Case 1:17-cv-10445-IT Document 203 Filed 04/30/21 Page 5 of 8




Mobility LLC, 827 F.3d 1341, 1352 (Fed. Cir. 2016) (noting claims must be construed in

favor of nonmovant on a Rule 12(b)(6) motion). Where, as here, the parties hold substantial

disputes as to the scope of the claims, it is not apparent how the § 101 issue could have been

finally resolved without the benefit of claim construction. Cf. Bancorp Servs., L.L.C. v. Sun

Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1273–74 (Fed. Cir. 2012) (“We note,

however, that it will ordinarily be desirable—and often necessary—to resolve claim

construction disputes prior to a § 101 analysis, for the determination of patent eligibility

requires a full understanding of the basic character of the claimed subject matter.”). Indeed,

CardioNet makes this very point in its opposition to InfoBionic’s Motion for Summary

Judgment [#101], arguing that it would be improper to grant InfoBionic’s motion for

summary judgment without either first construing the claims or, alternatively, adopting

constructions favorable to CardioNet as the non-moving party. CardioNet Opp’n 10 [#109]

(citing Content Extraction and Transmission, LLC v. Wells Fargo Bank, NA, 776 F.3d 1343,

1349 (Fed. Cir. 2014); Bancorp, 687 F.3d 1273–74; Fed. R. Civ. P. 56). The necessary

corollary of this argument is that it would be similarly improper to enter judgment on the

pleadings in CardioNet’s favor on InfoBionic’s § 101 defense without construing the terms in

the manner most favorable to InfoBionic, something that neither this court nor the Federal

Circuit did in its § 101 analysis.

        For these reasons, the court concludes that the Federal Circuit’s mandate did not

constitute a judgment in favor of CardioNet on InfoBionic’ § 101 defense but instead a

reversal of this court’s improvident ruling granting InfoBionic’s Rule 12(b)(6) Motion to

Dismiss. Accordingly, CardioNet’s Motion for Judgment on the Pleadings [#95] is DENIED.




                                                5
         Case 1:17-cv-10445-IT Document 203 Filed 04/30/21 Page 6 of 8




                 InfoBionic’s Motion for Summary Judgment

        InfoBionic’s Motion for Summary Judgment [#101] requests that the court enter

judgment in InfoBionic’s favor on InfoBionic’s § 101 defense. InfoBionic argues that it is

undisputed that the claims merely computerize pre-existing techniques for diagnosing Atrial

Fibrillation and Atrial Flutter, rendering them ineligible under § 101. InfoBionic Mem. 1

[#102]. In contrast to its earlier Rule 12(b)(6) motion, InfoBionic’s summary judgment

motion includes expert opinion and multiple documentary references that assertedly support

its positions.

        CardioNet opposes InfoBionic’s Motion on principally three grounds. See CardioNet

Opp’n [#109]. First, CardioNet argues that the Federal Circuit has already resolved the § 101

issue and that this court is bound by its mandate and the law of the case doctrine. Second,

CardioNet argues that the court should defer or deny InfoBionic’s Motion based on Rule

56(d) as CardioNet “needs expert medical evidence to evaluate and respond to” InfoBionic’s

expert’s medical opinions. Third, CardioNet argues that the court should defer or deny

InfoBionic’s motion in light of unresolved claim construction disputes.

        As an initial matter, for the reasons set forth above, the court concludes that the

Federal Circuit’s ruling did not constitute a final adjudication of InfoBionic’s § 101 defense

but instead a reversal of this court’s grant of InfoBionic’s Rule 12(b)(6) motion.

        However, the court agrees with CardioNet that claim construction is necessary to the

§ 101 analysis. The parties both agree that claim construction is not an “‘inviolable

prerequisite’” to a validity determination under § 101. See InfoBionic Reply 9 [#118];

CardioNet Opp’n 10 [#109] (both quoting Content Extraction, 776 F.3d at 1349 (Fed. Cir.

2014)). However, the Circuit has stated that, because adjudicating questions of eligibility


                                                6
         Case 1:17-cv-10445-IT Document 203 Filed 04/30/21 Page 7 of 8




under § 101 “requires a full understanding of the basic character of the claimed subject

matter,” it “will ordinarily be desirable—and often necessary—to resolve claim construction

disputes prior to a § 101 analysis.” Bancorp, 687 F.3d at 1273–74. Here, it is now apparent

that the claim construction analysis is of great significance to the § 101 determination as the

claim construction proceedings had the effect of crystalizing the scope of the claims.

Specifically, before this court and at the Circuit, CardioNet argued that “the claims cover a

specific device, having specific components, for reporting specific medical conditions in the

human heart.” CardioNet Opening Br. in No. 19-1149, ECF No. 23, 40 (Fed. Cir. Jan. 2,

2019). Construing the claims in the manner most favorable to CardioNet, the nonmovant, the

Federal Circuit agreed with CardioNet that that the claims of the ’207 Patent “do not ‘fit into

the familiar class of claims that’ focus on ‘certain independently abstract ideas that use

computers as tools’” but instead “‘an improvement in computers [and other technologies] as

tools.’” CardioNet, 955 F. 3d at 1371 (quoting SAP Am., Inc. v. InvestPic, LLC, 898 F.3d

1161, 1168 (Fed. Cir. 2018)). But upon the closer scrutiny of the ’207 Patent that

accompanied claim construction proceedings in this case, the court ultimately found that, at

least for the variability determination logic and relevance determination logic terms that are at

the center of claim 1 and the asserted dependent claims, the claims did not contain structural

limitations beyond the fact that they were functions implemented on a computer. See Claim

Construction Order 11–16 [#202] (construing both “logic” terms as “any combination of

hardware or software” that performed the claimed functions). Accordingly, the court finds

that claim construction is necessary for evaluation of the question of patent-eligibility and

that, for this reason, InfoBionic’s pre-claim construction motion for summary judgment was

premature.


                                                7
         Case 1:17-cv-10445-IT Document 203 Filed 04/30/21 Page 8 of 8




       CardioNet’s Rule 56(d) argument and affidavit also contended that additional

discovery was necessary. Although it is not completely clear what material facts CardioNet

believed would be uncovered through this discovery, the court need not resolve whether the

Rule 56(d) showing was sufficient. Now that fact discovery has concluded, see Elec. Order

[#193], CardioNet has had a further sufficient opportunity to discover the necessary facts, and

the court is denying InfoBionic’s pre-claim construction motion for summary judgment as

premature, the issue of further discovery is moot.

       For these reasons, InfoBionic’s Motion for Summary Judgment of Invalidity [#101] is

DENIED without prejudice to renew in light of the court’s construction of the relevant terms

of the ’207 Patent.

       IT IS SO ORDERED.

Date: April 30, 2021                                        /s/ Indira Talwani
                                                            United States District Judge




                                               8
